1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      DAVID CRYER, an individual,
4
                           Plaintiff,
5                                                           2:19-cv-00097-GMN-VCF
      vs.                                                   ORDER
6     NYE COUNTY, a political subdivision of State
      of Nevada; PATRICK FERGUSON, an
7
      individual and as Nye County Deputy District
8
      Attorney; ANGELA A. BELLO, individually and
      as Nye County District Attorney for the State of
9     Nevada,

10
                            Defendants.

11
            Before the Court is David Cryer v. Nye County, et al., case number 2:19-cv-00097-GMN-VCF.

12
            Accordingly,

13
            IT IS HEREBY ORDERED that a video status conference hearing is scheduled for 10:00 AM,

14
     June 16, 2021, in Courtroom 3D, to discuss the filing of a Joint Pretrial Order.

15
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

16
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

17
     conference hearing by noon, June 15, 2021.

18
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

19
            INSTRUCTIONS FOR THE VIDEO CONFERENCE

20
            Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

21
     to the participants email provided to the Court.

22
            • Log on to the call ten (10) minutes prior to the hearing time.

23
            • Mute your sound prior to entering the hearing.

24
            • Do not talk over one another.

25
            • State your name prior to speaking for the record.
1           • Do not have others in the video screen or moving in the background.

2           • No recording of the hearing.

3           • No forwarding of any video conference invitations.

4           • Unauthorized users on the video conference will be removed.

5

6           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

7    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

8    time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

9

10          DATED this 2nd day of June, 2021.
                                                                  _________________________
11                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
